Title: To John Adams from Mathew Carey, 19 September 1820
From: Carey, Mathew
To: Adams, John


				
					Dear Sir
					Philada Septr. 19. 1820.
				
				Your favour of the 9th. I have only recd. & Feel gratified that the note in the Olive Branch is satisfactory. It was an amende honorable, called for not only by justice to you & the valuable work it refers to, but a  Regard to my own feelings. I have always regarded the acknowledgment of error as more honourable than the defence of truth. For one person capable of the former virtue, there are ten who find no difficulty in the latter.I have so many objects on my hands, that I am fearful I shall not be able to go through the Book for some time. I shall avail myself of the first opportunity.I perfectly agree with you on the subject of the paths to fame. They are not unfortunately all direct ones. For one that reaches the sacred fame of immortality by an open & direct route, there are three who take a clandestine & sinister course. The Sic vos non vobis of Virgil is as applicable now as it was in his day.Philip de Comines tells us that many persons were cashiered for running away at a certain battle, whose commissions were given to others who were ran twenty miles further.It is well that there is a certain reward in the self consciousness of doing well, which Justifies us to disregard the partiality, prejudices & folly of human decisions. But for that, we should sink under them.Very respectfully, / Your obt hble Servt
				
					Mathew Carey
				
				
			